Citation Nr: 0821395	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for a dental condition.  

2.  Entitlement to service connection for arthritis of the 
arms and legs.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

5.  Entitlement to service connection for a scar of the 
forehead.  

6.  Entitlement to service connection for scars of the hands 
and fingers.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1953, and from July 1956 to July 1959.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2006 by the 
RO.  

The Board also notes that the RO also denied entitlement to 
nonservice-connected pension benefits.  In March 2007, 
however, the veteran withdrew his claim for pension benefits.  
This issue is therefore no longer before VA.  

In May 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  

The issues of entitlement to service connection for arthritis 
of the arms and legs; hearing loss; an acquired psychiatric 
disorder; scars of the forehead, hands, and fingers, are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a 
result of combat wounds or other trauma during his active 
military service.  



CONCLUSION OF LAW

The claim of service connection for a dental disorder must be 
denied. 38 U.S.C.A. §§ 1110, 1131, 1721, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of a letter dated in August 2005, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's dental claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, the 
veteran's testimony before the RO, and statements submitted 
by the veteran and his representative in support of the 
claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Analysis.

The veteran's service dental records note that the veteran 
entered service with numerous teeth missing and dental 
problems.  The records show treatment in service for these 
conditions, but no dental trauma was noted.  A VA dental 
rating action dated in 1954 found that the veteran's dental 
condition was aggravated by service and entitlement to dental 
examinations or outpatient treatment was granted.  

After service, the veteran's claims file contains no 
additional medical evidence related to the veteran's dental 
health or dental treatment.  

In this case, the veteran asserts that he has teeth which 
were never replaced and have caused problems.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  

However, the Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  

There is no evidence of record that the veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible.  Therefore, the veteran does not have a service-
connected compensable dental disability or condition (Class 
I). See 38 C.F.R. § 17.161(a).  

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

The veteran does not contend, nor does the record indicate, 
that he experienced any dental trauma in service.  Therefore, 
the veteran does not have a service-connected, noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. § 
17.161(c).  

The Board finds that the veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.  

Although the veteran has perfected an appeal as to a claim of 
service connection for a dental disorder, the U.S. Court of 
Appeals for Veterans Claims has specifically held that a 
claim of service connection for a dental disorder is also a 
claim for VA outpatient dental treatment. See Mays v. Brown, 
5 Vet. App. 302 (1993).  

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  

In this case, the record show that the veteran was granted 
entitlement to dental examinations or outpatient treatment in 
December 1954.  
 
A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided. Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran.  See 38 C.F.R. § 17.161(d), (e).  

Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided.  See 38 C.F.R. § 17.161(f).  Although the 
record indicates that the veteran was granted entitlement to 
dental examinations or outpatient treatment in 1954, a  
review of the record does not show that the veteran had 
sought VA dental treatment prior to the current claim.  

There is no evidence demonstrating that the veteran has a 
dental condition that impairs or aggravates a service-
connected disability (Class III).  See 38 C.F.R. § 17.161(g).  

The veteran's service connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).

The preponderance of the evidence is against the claim of 
service connection for a dental disorder.  The appeal must 
therefore be denied.  




ORDER

Service connection for a dental disorder is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims for arthritis of the arms and legs, 
hearing loss, an acquired psychiatric disorder, and scars of 
the forehead and bilateral hands must be remanded for further 
action.  

With respect to the veteran's hearing loss claim, the 
veteran's claims file contains medical evidence that the 
veteran has decreased hearing.  In addition, the veteran 
testified at the RO that he had in-service noise exposure in 
service, specifically exposure to 40 millimeter cannons and 
five inch guns.  The veteran indicated that he was not issued 
hearing protection.  

The veteran, however, has not been afforded a VA examination 
to determine whether the veteran has hearing loss and 
tinnitus that are the result of his active duty service.  

In addition, with respect to the veteran's scar claims, the 
Board notes that the veteran's service medical records 
indicated that, in September 1959, the veteran had stitches 
for a scalp laceration.  The records also note that, in 1958, 
the veteran had a laceration to the 3rd and 4th fingers of his 
right hand that required sutures.  

In June 2007, the veteran testified before the RO that he was 
hit on the head with an entrenching tool in August or 
September 1956 and that he still has a scar on the side of 
his forehead from this injury.  

The veteran indicated that this scar still bothers him and is 
sometimes painful and itches.  The veteran also testified 
that he has scars on both hands from training new Marine 
recruits with knives.  He indicated that he was a sergeant in 
the infantry training program.  

Here, the Board notes that the veteran was scheduled for a VA 
examination in connection with his scar claims, but did not 
report.  The claims file, however, does not indicate whether 
the veteran received notice of this examination.  

Finally, the Board notes that the veteran was afforded a VA 
examination in connection with his claim for an acquired 
psychiatric disorder n April 2007. The examiner, however, 
stated that no records were available for review and that the 
veteran's claims file was not provided.  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  

The veteran's service medical records and other related 
documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board finds therefore that the 
veteran's claims must be remanded for further development to 
include appropriate VA examinations to determine whether the 
veteran currently has arthritis of the arms and legs, hearing 
loss, an acquired psychiatric disorder, and scars that are 
related to or had their onset during service or within one 
year of service.  Pursuant to VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

In addition, the Board notes that, in a June 2007 hearing 
before the RO, the veteran identified private medical records 
that have not been associated with the veteran's claims file.  

Specifically, the veteran testified before RO that he has 
been seen in the past several years by his private 
physicians, Dr. Johnson and Dr. Goldenberg, Dr. Ranicki, and 
Dr. Parsons.  These records were indicated to be in 
connection with the veteran's hearing loss and arthritis, and 
have not been associated with the veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his basic service connection claims, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The AOJ should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for arthritis, hearing loss, any 
psychiatric condition, and scars.  These 
records should specifically include the 
medical and treatment records from the 
veteran's private physicians, Dr. 
Johnson, Dr. Goldenberg, Dr. Ranicki, and 
Dr. Parsons, all dated since service.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA audiological examination 
in order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
hearing loss found to be present.  If the 
examiner diagnoses the veteran as having 
hearing loss, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the hearing loss 
was caused by or had its onset during 
service.  Specifically, the examiner 
should comment on whether any exposure to 
noise in service, as testified to the RO 
in June 2007, resulted in his current 
hearing loss.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of any 
arthritis of the arms and legs, and any 
scars of the forehead and bilateral 
hands, found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any arthritis of the arms or legs and 
any scars of the forehead and bilateral 
hands found to be present.  If the 
examiner diagnoses the veteran as having 
such disabilities, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such 
conditions were caused by or had their 
onset during service or within one year 
of service.  

With respect to the veteran's arthritis 
claim, the examiner should comment on the 
veteran's testimony before the RO that 
his time aboard ship, including the cold 
conditions and sleeping on cold metal, 
caused his arthritis.  

With respect to the veteran's scar 
claims, the examiner should comment on 
the veteran's service medical records, to 
include September 1956 and 1958 records 
indicating that the veteran suffered a 
scalp laceration with stitches and 
laceration of the right hand and fingers 
with sutures.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature of the 
claimed psychiatric disorder, to include 
PTSD.  All necessary special studies or 
tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted and the examiner should comment 
on the medical evidence of record.  

If the examiner diagnoses the veteran as 
having a psychiatric disorder, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that that such psychiatric disorder is 
related to or had its onset in service or 
within one year of service.  

If PTSD is diagnosed, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

If PTSD is diagnosed, the RO should then 
undertake appropriate development to 
ascertain whether the stressors 
underlying the veteran's diagnosis are 
verified.

7.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent, to include, if 
appropriate, the application of 
38 U.S.C.A. § 1154(b). In the event the 
decision remains adverse to him, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


